       Case 3:20-cv-01345-MO       Document 56   Filed 11/25/20   Page 1 of 25




John Kaempf, OSB #925391
KAEMPF LAW FIRM PC
1050 S.W. Sixth Avenue
Suite 1414
Portland, Oregon 97204
Telephone: (503) 224-5006
Email: john@kaempflawfirm.com
Attorney for Plaintiffs




                          UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                                PORTLAND DIVISION



HORIZON CHRISTIAN SCHOOL, et               Civil No. 3:20-cv-01345-MO
al.,
                                           PLAINTIFFS’ RENEWED
                           Plaintiffs,     EMERGENCY MOTION FOR A
                                           PRELIMINARY INJUNCTION BASED
      v.                                   ON NEW EVIDENCE AND LAW
                                           ISSUED LAST WEEK AND
KATE BROWN, GOVERNOR OF THE                SUPPORTING MEMORANDUM OF
STATE OF OREGON, in her official           LAW
capacity only,
                                           (Request for Expedited Oral Argument)
                           Defendant.




Page 1 - Plaintiffs’ RENEWED Emergency Motion for A Preliminary       KAEMPF LAW FIRM PC
                                                                      1050 SW Sixth Avenue Suite 1414
Injunction and Supporting Memorandum of Law                           Portland, Oregon 97204
                                                                      Telephone: 503-224-5006
        Case 3:20-cv-01345-MO         Document 56      Filed 11/25/20     Page 2 of 25




                            LOCAL RULE 7-1 COMPLIANCE

       In compliance with this Rule, the parties made a good faith effort through a telephone

conference to resolve the dispute and have been unable to do so.

                                 EMERGENCY MOTION

       Under FRCP 65, Plaintiffs renew their emergency motion for a preliminary injunction

concerning only their Free Exercise, Equal Protection, and Section 1983 civil rights claims.

This is for the following straightforward reasons. They are (1) new evidence; and (2)

Defendant’s relevant new Executive Order “EO” 20-65, issued last week after the November

17 hearing of Plaintiffs’ motion for a preliminary injunction. EO 20-65 unfairly targets

“faith institutions” like Plaintiffs to be limited to 25 people indoors, while exempting public

schools from it. Thus, Plaintiffs are now treated exactly like churches are in EO 20-27.

       Concerning the new evidence, on November 19, 2020, two days after the hearing of

Plaintiffs’ motion for a preliminary injunction, Doctor Robert Redfield, the Director of the

Centers for Disease Control and Prevention “CDC,” said K-12 schools should reopen. His

reason is that K-12 schools are some of the “safest places” for “kids to be.” Here is how he

explained his expert analysis: “Today, there’s extensive data that we have—we’ve gathered

over the last two to three months—that confirm that K-12 schools can operate with face-to-

face learning and they can do it safely and they can do it responsibly. The infections that

we’ve identified in schools when they’ve been evaluated were not acquired in schools. They

were actually acquired in the community and in the household.” https://www.c-

span.org/video/?c4924557/cdc-director-redfield-data-supports-face-face-learning-schools.




Page 2 - Plaintiffs’ RENEWED Emergency Motion for a Preliminary                KAEMPF LAW FIRM PC
                                                                               1050 SW Sixth Avenue Suite 1414
Injunction and Supporting Memorandum of Law                                    Portland, Oregon 97204
                                                                               Telephone: 503-224-5006
        Case 3:20-cv-01345-MO         Document 56       Filed 11/25/20     Page 3 of 25




https://www.washingtontimes.com/news/2020/nov/20/robert-redfield-cdc-director-school-

one-of-the-saf/ (attached as Exhibit A) (emphasis added).

       Defendant concedes that the Court should consider the opinions of “public health

experts” regarding “how to protect the safety and health of Oregonians in the COVID-19

pandemic. Those decisions have been based on the best understanding of the threat of the

virus available.” And “the scientific understanding of the virus has evolved as the facts on

the ground shift.” Thus, Defendant concedes that the Court should consider the opinion of

“public health experts regarding what is safe— for the students, teachers, staff, their families,

and the communities they live in.” And perhaps most importantly, Defendant expressly

requests that the Court follow the guidance of the CDC, including statements on its website.

(Defendant’s Response Memorandum to Plaintiffs’ Motion for a Preliminary Injunction at

1-3, and n. 2 (emphasis added).)

       Under FRE 201, “the court may take judicial notice of a fact that is not subject to

reasonable dispute because it is either generally known within the trial court’s territorial

jurisdiction” or “can be accurately and readily determined from sources whose accuracy

cannot reasonably be questioned.” And “the court has taken judicial notice of several facts

and statistics throughout the order from the Center for Disease Control and Prevention’s

website.” Middleton v. Andino, 2020 WL 5591590 at n. 3 (D SC 2020) (granting a

preliminary injunction). Fauley v. Washington Mut. Bank FA, 2014 WL 1217852 at *4 (D.

Or. 2014) (Judge Mosman granted the “requests for judicial notice” because “each document

meets Rule 201‘s requirements” given that they “are matters of public record that are beyond

dispute.”).



 Page 3 - Plaintiffs’ RENEWED Emergency Motion for a Preliminary                KAEMPF LAW FIRM PC
                                                                                1050 SW Sixth Avenue Suite 1414
 Injunction and Supporting Memorandum of Law                                    Portland, Oregon 97204
                                                                                Telephone: 503-224-5006
         Case 3:20-cv-01345-MO         Document 56       Filed 11/25/20    Page 4 of 25




         Second, during the November 17 hearing, the Court ruled that the deferential standard

from Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11, 28 (1905), does not apply

to Defendant’s actions. (Transcript at 5.)

         Thus, strict scrutiny applies to Defendant’s “disguised” targeting of Plaintiffs based

on their sincere religious beliefs. Stormans, Inc. v. Wiesman, 794 F.3d 1064, 1079 (9th Cir.

2015); Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 547 (1993).

See also Soos v. Cuomo, 2020 WL 3488742 at *8 (N.D. NY 2020): Granting a preliminary

injunction on behalf of the plaintiffs, Catholic priests and Catholics who attend church in

Brooklyn, because, as here, the defendant governor imposed a cap on church gatherings, but

did not place any limitation on Black Lives Matter protests. “A law burdening religious

practice that is not neutral or not of general application must undergo the most rigorous of

scrutiny. *** Neutrality and general applicability are interrelated, and failure to satisfy one

requirement is a likely indication that the other has not been satisfied.” (Citing Lukumi)

(emphasis added). And the Soos “plaintiffs have demonstrated a likelihood of success on the

merits with respect to their free exercise claim” because “they would fail strict scrutiny.” Id.

at *9.

         Third, the Court is the fact-finder for purposes of this Motion. “The grant of a

preliminary injunction is reviewed for abuse of discretion, and that discretion is abused” only

“where the district court based its ruling on an erroneous view of the law or on a clearly

erroneous assessment of the evidence.” Roe v. Anderson, 134 F.3d 1400, 1402 (9th Cir.

1998) (cleaned up; footnote and citation omitted.)




 Page 4 - Plaintiffs’ RENEWED Emergency Motion for a Preliminary                KAEMPF LAW FIRM PC
                                                                                1050 SW Sixth Avenue Suite 1414
 Injunction and Supporting Memorandum of Law                                    Portland, Oregon 97204
                                                                                Telephone: 503-224-5006
        Case 3:20-cv-01345-MO         Document 56       Filed 11/25/20   Page 5 of 25




       Fourth, “the precise question of when restrictions on particular social activities should

be lifted during the pandemic is a dynamic and fact-intensive matter subject to reasonable

disagreement.” South Bay United Pentecostal Church v. Newsom, 140 S.Ct. 1613 (2020)

(Mem.) (Roberts, C.J., concurring).

       Fifth, this is why the Court ruled that the South Bay and Calvary Chapel decisions

from the US Supreme Court earlier this year “are not binding on Oregon with materially

different facts,” because their “limited shelf life” has “expired.” (November 17 hearing

transcript at 5; August 20 hearing transcript at 34.)

       Sixth, concerning the balance of the equities and public interest requirements for

obtaining a preliminary injunction, on November 17, the Court stated that “all other

hardships must bow to the goal of protecting human life, not speculatively but in profound

reality.” (Transcript at 55 (emphasis added).)

       Therefore, in its role as fact-finder, the Court should follow the new finding of Dr.

Redfield, the Director of the CDC—the “top dog”—issued on November 19 that K-12

schools are “some of the safest places for kids to be” to best protect “human life.”

       Moreover, concerning human life, Defendant asks the Court to judicially notice

documents from “highly respected and authoritative sources relating to the worldwide

COVID-19 crisis” such as those from “the Oregon Health Authority.” (Defendant’s

Response Memorandum to Plaintiffs’ Motion for a Preliminary Injunction at 3, n.1 (emphasis

added).)

       Therefore, under FRE 201, the Court should judicially notice the latest (November

23, 2020) “demographic data” concerning COVID-19 cases per 100,000 issued by the



Page 5 - Plaintiffs’ RENEWED Emergency Motion for a Preliminary                KAEMPF LAW FIRM PC
                                                                               1050 SW Sixth Avenue Suite 1414
Injunction and Supporting Memorandum of Law                                    Portland, Oregon 97204
                                                                               Telephone: 503-224-5006
        Case 3:20-cv-01345-MO         Document 56      Filed 11/25/20    Page 6 of 25




Oregon health Authority. A true copy of it is attached as Exhibit B. It reflects that not a

single person aged 9 years or younger—or aged 10 to 19 years—has died from Covid-19.

       Seventh, during the November 17 hearing, the Court correctly recognized that the

record at that time showed “in a manner that Plaintiffs have never rebutted” that “K-12

education is different than those other settings” that have been allowed to remain open, like

“grocery stores” and “childcare.” (Transcript at 54.) That is no longer the case.

       Eighth, also at the November 17 hearing, the Court acknowledged Plaintiffs’

argument that “the full web of the executive orders” are “an incoherent patchwork that favors

other gatherings illogically while punishing religious gatherings. With respect to EO-27,

there is some strength to that argument. And if I had a church in front of me seeking worship

permission, then that would be a stronger case.” (Transcript at 53 (emphasis added). The

Court further stated: EO “27’s limitations on faith-based gatherings presents an entirely

different case, in my view much stronger case, quite frankly, than the ones Plaintiffs present.

Church worship, for example, not Christian schools, drove the results in the Kentucky cases

that Plaintiffs rely on, not schooling but worship.” Id. at 6 (emphasis added).

       Ninth, the Court’s just-cited statement is very important because last week, after the

November 17 hearing, Defendant issued EO 20-65. It went into effect on November 18. It

states, in relevant part, that “faith institutions”— exactly like churches in EO-27—are now

“limited to a maximum of 25 people indoors.” (Emphasis added.)

       But EO 20-65 further states that it “does not apply to workplaces,…child care

facilities, schools,” or “grocery stores.” (Emphasis added.)




Page 6 - Plaintiffs’ RENEWED Emergency Motion for a Preliminary                KAEMPF LAW FIRM PC
                                                                               1050 SW Sixth Avenue Suite 1414
Injunction and Supporting Memorandum of Law                                    Portland, Oregon 97204
                                                                               Telephone: 503-224-5006
        Case 3:20-cv-01345-MO         Document 56      Filed 11/25/20     Page 7 of 25




       By implication, and looking at the complete terms and context of EO-65, “schools”

are discussed separately, and thus mean something different than “faith institutions.”

Therefore, as used in EO 20-65, the exempted “schools” means only public schools.

       Thus, on its face, EO 20-65 unfairly treats “faith institutions” and public schools

differently.

       The term “faith institutions” as used in EO 20-65 is not defined. “Therefore, the

Court will look to cases construing the term.” Lee v. U.S., 2013 WL 1120781 at *1 (N.D.

Cal 2013). “It is undisputed that the school is not a church. But the record establishes that it

is nonetheless a faith-based institution enjoying First Amendment protection for the free

exercise of religion.” In re Episcopal School of Dallas, Inc., 556 S.W.3d 347, 357 (Tex App

2017) (emphasis added).

       And “the religious education and formation of students is the very reason for the

existence of most private religious schools.” Our Lady of Guadalupe School v. Morrissey-

Berru, 140 S.Ct. 2040, 2055 (2020).

       Thus, the “faith institutions” subject to EO 20-65, which places a cap of 25 people on

their indoor meetings—which includes the Plaintiff religious schools—but excludes public

schools—are now exactly like the churches in EO 20-27. That is because it similarly states,

in relevant part, that “faith-based gatherings of more than 25 people are prohibited.”

(Emphasis added.)

       Therefore, because of EO 20-65 applying to “faith institutions” like Plaintiffs, but

exempting public “schools,” this case now is the “much stronger case” the Court recognized

during the November 17 hearing.



 Page 7 - Plaintiffs’ RENEWED Emergency Motion for a Preliminary               KAEMPF LAW FIRM PC
                                                                               1050 SW Sixth Avenue Suite 1414
 Injunction and Supporting Memorandum of Law                                   Portland, Oregon 97204
                                                                               Telephone: 503-224-5006
        Case 3:20-cv-01345-MO        Document 56      Filed 11/25/20    Page 8 of 25




       As noted above, EO 20-65 also exempts “grocery stores,” but not “faith institutions”

like Plaintiffs. But “assuming all of the same precautions are taken, why can someone safely

walk down a grocery store aisle but not a pew?;” and “while the law may take periodic naps

during a pandemic, we will not let it sleep through one.” Roberts v. Neace, 958 F.3d 409,

414-415 (6th Cir. 2020) ( granting the requested injunction). The 6th Circuit’s decision in

Roberts deserves special weight because it is cited with approval in the South Bay emergency

petition joint dissent by Justices Thomas, Gorsuch, and Kavanaugh—which may become the

Court’s majority decision on the merits. South Bay, 140 S.Ct. 1613; Capitol Hill Baptist

Church v. Bowser, 2020 WL 5995126 at n. 9 (D. D.C. 2020) (granting the requested

injunction); Butler v. Wolf, 2020 WL 5510690 at n. 9 (W.D. Pa 2020) (granting the requested

injunction).

       And Defendant has allowed completely safety-free, and very large (sometimes

thousands of people) Black Lives Matter protests throughout Oregon for 6 months. But EO

20-65 caps “outdoor gatherings” at “faith institutions” at 50 people. As shown in the cases

previously cited, a governor favoring the First Amendment right to protest over the First

Amendment right to freely exercise religion is unconstitutional, and warrants a preliminary

injunction. Soos v. Cuomo, 2020 WL 3488742 (N.D. NY 2020); Capitol Hill Baptist

Church, 2020 WL 5995126.

       Yes, EO 20-65 also states that “K-12 schools continue to be subject to Executive

Order 20-29.” But the “tie” found by the Court to be embodied in EO 20-29’s treatment of

all K-12 schools does not change the fact that EO 20-65, just like EO 20-27’s 25-person cap




Page 8 - Plaintiffs’ RENEWED Emergency Motion for a Preliminary              KAEMPF LAW FIRM PC
                                                                             1050 SW Sixth Avenue Suite 1414
Injunction and Supporting Memorandum of Law                                  Portland, Oregon 97204
                                                                             Telephone: 503-224-5006
        Case 3:20-cv-01345-MO        Document 56       Filed 11/25/20    Page 9 of 25




on indoor “faith-based gatherings,” unfairly limits Plaintiffs here—“faith institutions”—

while exempting public “schools.”

       And EO 20-65 mentioning EO 20-27, and EO 20-29, and not stating that EO 20-65

replaces them—thereby confirming that they are separate EOs— shows that there are now

three separate relevant entities. (1) “Faith-based gatherings” (EO 20-27); (2) K-12 “schools”

(EO 20-29); and (3) “faith institutions” (EO 20-65).

       Also, as the Court knows, during the November 17 hearing, Plaintiffs presented the

unrebutted live testimony of Yamhill County Commissioner Mary Starrett. She testified that

during an August 5 meeting with county commissioners led by Leah Horner, an economic

policy advisor to Defendant, she asked Ms. Horner why K-12 parochial and private schools

are not being allowed to reopen. Ms. Horner responded that this is because Defendant fears a

“mass exodus from public schools” if she allows that to happen. Significantly, at the

hearing, the Court found, concerning Ms. Horner’s statement, that “no one is saying it wasn’t

said.” And “I already think the State has conceded that that is precisely what was said.”

(Transcript at 28.)

       Therefore, because (1) Defendant’s EOs “on their face” unfairly discriminate between

“faith institutions” and public schools; and (2) because of the undisputed evidence that a

significant part of the unconstitutional “disguised” intent behind Defendant’s relevant EOs is

to prevent a “mass exodus” from her public schools to religious schools—and the related

significant loss of money to the State—if religious schools are allowed reopen, the Court

should grant this Motion.




Page 9 - Plaintiffs’ RENEWED Emergency Motion for a Preliminary               KAEMPF LAW FIRM PC
                                                                              1050 SW Sixth Avenue Suite 1414
Injunction and Supporting Memorandum of Law                                   Portland, Oregon 97204
                                                                              Telephone: 503-224-5006
       Case 3:20-cv-01345-MO          Document 56       Filed 11/25/20     Page 10 of 25




       Next, at the November 17 hearing, concerning the Supreme Court’s statement in

Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520 (1993), that

“masked governmental hostility” to religion is also unconstitutional, this Court correctly

noted that the facts in Lukumi involve an animal sacrifice law that was directed solely at the

religion at issue. But neither Lukumi itself, nor any subsequent case, holds that the “masked

governmental hostility” holding is limited only to laws solely directed at one religion.

       These are the relevant statements from Lukumi: “The Free Exercise Clause commits

government itself to religious tolerance, and upon even slight suspicion that proposals for

state intervention stem from animosity to religion or distrust of its practices, all officials must

pause to remember their own high duty to the Constitution and to the rights it secures. Those

in office must be resolute in resisting importunate demands and must ensure that the sole

reasons for imposing the burdens of law and regulation are secular. Legislators may not

devise mechanisms, overt or disguised, designed to persecute or oppress a religion or its

practices.” Id. at 547 (emphasis added). And “we reject the contention” that “our inquiry

must end with the text of the laws at issue. Facial neutrality is not determinative. The Free

Exercise Clause” extends “beyond facial discrimination. The Clause forbids subtle

departures from neutrality.” And “apart from the text, the effect of a law in its real operation

is strong evidence of its object.” Id. at 534-535 (emphasis added).

       Thus, nothing in Lukumi, or any later case, states that its analysis is limited only to

laws solely directed at the practices of just one religion. That just happened to be the facts in

Lukumi.




 Page 10 - Plaintiffs’ RENEWED Emergency Motion for a Preliminary                KAEMPF LAW FIRM PC
                                                                                 1050 SW Sixth Avenue Suite 1414
 Injunction and Supporting Memorandum of Law                                     Portland, Oregon 97204
                                                                                 Telephone: 503-224-5006
       Case 3:20-cv-01345-MO          Document 56      Filed 11/25/20     Page 11 of 25




       Applying Lukumi, here, Plaintiffs present ample evidence that the “sole reasons” for

Defendant’s relevant EOs are not “secular.” Rather, they are also intended to harm religious

schools through preventing public school students from transferring to them if they are safely

reopened for in-person classes. And Lukumi holds that under the Free Exercise Clause, upon

even “slight suspicion that proposals for state intervention stem from animosity to religion”

should cause the court to remember its “high duty to the Constitution and to the rights it

secures.” Id. at 547 (emphasis added). And even “subtle departures from neutrality”

evidenced by “the effect of a law in its real operation” are “strong evidence” of its

antireligious object. Id. at 534-535 (emphasis added).

       And “the government, consistent with the Constitution’s guarantee of free exercise,

cannot impose regulations that are hostile to the religious beliefs of affected citizens, Church

of Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520 (1993). ” And “factors relevant to the

assessment of governmental neutrality include the historical background of the decision

under challenge, the specific series of events leading to the enactment or official policy in

question, and the legislative or administrative history.” In “view of these factors, the record

here demonstrates that the [Defendant State Civil Rights Commission’s consideration of the

case of the Plaintiff, a Christian baker who, based on his sincere religious beliefs, refused to

create a cake for a same-sex marriage],” was “neither tolerant nor respectful of his religious

beliefs.” Masterpiece Cakeshop, Ltd. v. Colorado Civil Rights Com'n, 138 S.Ct. 1719, 1721-

1722 (2018) (emphasis added).

       Thus, a mere “slight suspicion” that a law is “hostile” to religion is enough to show

that Defendant’s actions are unconstitutional. And here, that is more than established by Ms.



Page 11 - Plaintiffs’ RENEWED Emergency Motion for a Preliminary                KAEMPF LAW FIRM PC
                                                                                1050 SW Sixth Avenue Suite 1414
Injunction and Supporting Memorandum of Law                                     Portland, Oregon 97204
                                                                                Telephone: 503-224-5006
       Case 3:20-cv-01345-MO          Document 56     Filed 11/25/20    Page 12 of 25




Starrett’s undisputed testimony that Ms. Horner, an economic policy advisor to Defendant,

stated on August 5 that Defendant is not allowing parochial schools to reopen because she

fears a “mass exodus” from her public schools, and the related loss of money to the State, if

she does that.

       Therefore, a review of the facts and holdings in Lukimi and Masterpiece Cakeshop

shows that neither case, nor any other case, requires a showing that the challenged law was

enacted “solely” to target just one religion.

       Thus, applying Lukumi and Masterpiece Cakeshop, the Court should hold that

Defendant’s “disguised” intent to prevent a “mass exodus” from her public schools to

religious schools, which would benefit them, but would cause the State to lose a lot of

money—which is the “background of the decision under challenge” that Masterpiece

Cakeshop requires the Court to consider—violates Plaintiffs’ First Amendment right to

freely exercise their religion, and the Equal Protection Clause. That warrants a preliminary

injunction.

       Plaintiffs also incorporate by reference the legal authorities and evidence they

submitted in support of their TRO motion and their prior preliminary injunction motion.

                                        CONCLUSION

       On November 19, CDC Director Dr. Robert Redfield stated that K-12 schools are

some of the “safest places” for “kids to be.” And Defendant admits that the Court should

follow what the CDC says. (Defendant’s Response Memorandum to Plaintiffs’ Motion for a

Preliminary Injunction at 3, n. 2.)




 Page 12 - Plaintiffs’ RENEWED Emergency Motion for a Preliminary             KAEMPF LAW FIRM PC
                                                                              1050 SW Sixth Avenue Suite 1414
 Injunction and Supporting Memorandum of Law                                  Portland, Oregon 97204
                                                                              Telephone: 503-224-5006
       Case 3:20-cv-01345-MO          Document 56      Filed 11/25/20    Page 13 of 25




       The Court understandably stated its belief that “all other hardships must bow to the

goal of protecting human life, not speculatively but in profound reality.” (November 17

Transcript at 55 (emphasis added).) And the latest data from the Oregon Health Authority,

which Defendant urges the court to follow, confirms that not a single child or teenager has

died from COVID-19 in Oregon. (Defendant’s Response Memorandum to Plaintiffs’ Motion

for a Preliminary Injunction at 3, n. 1; Exhibit B.)

       And South Bay holds that this is a “fact intensive matter,” with the Court serving as

the fact-finder under Roe. The facts have changed in favor of Plaintiffs. To uphold their

fundamental constitutional rights, and because K-12 schools are some of the “safest places

for kids to be,” the Court should grant this Motion to “protect human life.”

       And as held in the Soos and Capitol Hill Baptist Church cases, it is unconstitutional

for Defendant to favor the First Amendment right to protest (unsafely), while disfavoring

Plaintiffs’ bedrock First Amendment right to freely (and safely) exercise their religion.

       “There is no pandemic exception to the Constitution of the United States or the Free

Exercise Clause of the First Amendment.” Berean Baptist Church v. Governor Roy Cooper,

2020 WL 2514313 at *1 (E.D. NC May 26, 2020) (granting injunctive relief).

       “Lost time means lost rights.” Roberts, 958 F.3d at 413 (granting injunctive relief).

       Given that Plaintiffs now show that they are being treated in an unconstitutionally

unfair and different way, just like Oregon’s churches—and the churches in the many cited

District Court decisions granting preliminary injunctions—the Court should grant this

Motion so Plaintiffs can safely reopen with in-person classes, as CDC Director Redfield

recommends.



 Page 13 - Plaintiffs’ RENEWED Emergency Motion for a Preliminary              KAEMPF LAW FIRM PC
                                                                               1050 SW Sixth Avenue Suite 1414
 Injunction and Supporting Memorandum of Law                                   Portland, Oregon 97204
                                                                               Telephone: 503-224-5006
       Case 3:20-cv-01345-MO         Document 56      Filed 11/25/20     Page 14 of 25




       As authorized by FRCP 65, and as in the cases Plaintiffs cite, Plaintiffs request a

statewide injunction applicable to them and all similarly situated religious schools.

       Respectfully submitted on November 25, 2020.

                                               KAEMPF LAW FIRM PC


                                               /s/ John Kaempf
                                               John Kaempf, OSB #925391
                                               john@kaempflawfirm.com

                                               Attorney for Plaintiffs




Page 14 - Plaintiffs’ RENEWED Emergency Motion for a Preliminary               KAEMPF LAW FIRM PC
                                                                               1050 SW Sixth Avenue Suite 1414
Injunction and Supporting Memorandum of Law                                    Portland, Oregon 97204
                                                                               Telephone: 503-224-5006
 Robert Redfield,
           Case CDC    director: School 'one
                  3:20-cv-01345-MO           of the safest
                                          Document    56 places'
                                                           Filed kids can be - Page
                                                                 11/25/20      Washington...
                                                                                    15 of 25 Page 1 of 5




  CDC Director Robert Redfield:
  School 'one of the safest places'
  kids can be




·~ Centers for Disease Cqntrql and Prevention Director Qc R . , ~ during a news conference with the coronavirus task
  force at the White House in Washington, Thursday, Nov. 19, 2020. (AP Photo/S usan Walsh) more >


  By Jessica Chasmar - The Washington Times - Friday, November 20, 2020




                                                                                                    EXHIBITA
                                                                                                    PAGE_L-,--o-FJ___.,__

 https: //www.washingtontimes.com/news/2020/nov/20/robert-redfield-cdc-director-school. ..                    11 /24/2020
          Case CDC
Robert Redfield, 3:20-cv-01345-MO        Document
                      director: School 'one           56 places'
                                            of the safest  Filedkids
                                                                 11/25/20
                                                                     can be - Page 16 of 25 Page 2 of 5
                                                                              Washington...



 Centers for Disease Control and Prevention Director Robert Redfield said
 school is "one of the safest p.laces" children can be during the coronavirus
 pandemic, despite many school districts switching back to in-person learning
 amid a widespread uptick in infections.


 During the coronavirus task force briefing at the White House, Dr. Redfield
 urged local leaders to make "data-driven decisions" instead of emotional ones
 when it comes to shutting down schools .


. "Today, there's extensive data that we have gathered over the past few
 months to confirm that K-12 schools can operate with face-to-face learning,
 and they can do it safely and they can do it responsibly," he said. "The
 infections that we've identified in schools when they've been evaluated ".."ere
_ not acquired in schools. They were actually acquired in the community and in
 the household.



 TOP STORIES
 'One kind of fraud': Biden won thousands of illegal votes by noncitizens, study
 shows
 Whoopi Goldberg, Sunny Hostin terrified by MAGA resilience: 'Trumpism is
 here to stay'
 Illegal border crossings are surging as migrants anticipate Biden changes, OHS
 says


 "The truth is, for kids K-12, one of the safest places they can be, from ou r
 perspective, is to remain in school," he continued. "And it's really important
 that following the data, making sure we don't make emotional decisions about .Ll
                                                                EXHIBIT      /1
                                                                        -=-- ~~
                                                                PAGE 2 OF                        7
                                                                                                --
https ://www. washingtontimes.corn/news/2020/nov /20/ro bert-redfie ld-cdc-director-school...   11 /24/2020
          Case CDC
Robert Redfield, 3:20-cv-01345-MO        Document
                      director: School 'one          56 places'
                                            of the safest Filed kids
                                                                11/25/20
                                                                     can be - Page 17 of 25 Page 3 of 5
                                                                              Washington...



 what to close and what not to close. And I'm here to say clearly the data
 strongly supports that K-12 schools - as well as institutes of higher learning
 - really are not where we're having our challenges.


 "And it would be counterproductive from my point of view, from a public
 health point of view, just in containing the epidemic, if there was an emotional
 response, to say, 'Let's close the schools,"' he added.




          Thanksgiving Eve, 'the biggest day for drinking'




 The comments came the same day New York City Mayor Bill de Blasio shut
 down in-person learning until further notice without any clear plan for
 reopening after the city overall hit a 3% positive COVID-19 test rate, while the
 rate for schools was just 0.17%.

                                                                                   EXHIBIT   11
                                                                                   PAGE     s-o-F.1__._
https://www.washingtontimes.corn/news/2020/nov /20/robert-redfield-cdc-director-school...    l l /24/2020
         Case 3:20-cv-01345-MO
Robert Redfield,                        Document
                 CDC director: School 'one          56 places'
                                           of the safest Filed kids
                                                               11/25/20
                                                                    can be - Page 18 of 25 Page 4 of 5
                                                                             Washington...




          Members of the White House Coronavirus Task Force Hold a Press Bri. ..




                                             a

    SIGN UP FOR DAILY NEWSLETTERS


    !Email Address                              Submit       Manage Newsletters




 Copyright© 2020 The Washington Times, LLC. Click here for reprint
 permission.



  Please read our comment policy before commenting.




                                                                                      EXHIBIT  _fl__
                                                                                      PAGE !.f_ OF _2___


https://www.washingtontimes.com/news/2020/nov/20/robert-redfield-cdc-director-school...    11 /24/2020
         Case 3:20-cv-01345-MO
Robert Redfield,                        Document
                 CDC director: School 'one          56 places'
                                           of the safest Filed kids
                                                               11/25/20
                                                                    can be - Page 19 of 25 Page 5 of 5
                                                                             Washington...




                                                                                                   A...;;.__---=-
                                                                                        EXHIBIT .......
                                                                                        PAGE __5_ 0F          _!}__
https ://www.washingtontimes.com/news/2020/nov /20/ro bert-redfield-cdc-director-schoo I...   l l /24/202 0
         Case
CDC Director   3:20-cv-01345-MO
             Redfield                Document
                      Says Data Supports          56 Learning
                                         Face-to-Face Filed 11/25/20     I C-SPAN..
                                                              in SchoolsPage  20 of ..25 Page I of 2



 i:;:l TV NETWORKS                     (c-5) RADIO         1'i SC HEDULE                                                 MYC -SPAN LOGIN
                                                                                                                                              IID
 C ·SPAN
 CREA TED BY CABLE IN 1979
                                   ~
                                       IDEO LIBRARY

                                       ~~:g~
                                                                J   263.654

                                                  Seorch li!J ke_yw"n/. nc11ne. etc.        °'
                                                                              hours of content
                                                                                                         Series v   Congr     s   Executive   Supreme Court




                                                                                                                                                              (;>X




                                                                                                  Download Free
                                                                                                  Start Speed Test




                                                                                                  TestForSpeed.com                                Open

                                                                                        Adve rtisement




--
 NOVEMBER 19. 2020 I CLIP OF VICE PRESIDENT PE NCE WITH CORONAVIRUS TASK FORCE BRIEFING


 CDC Di
                                  .
                        Redfield Says Data Supports Face-to-Face Learnin in Schools
 CDC Director Dr. Robert Redfield tells reporters at the White House that schools do not need to be closed and
                                                                                                                                              Report Video Issue




 says they are among the . read more v


                                                Se,u-c:h thi., tran.scn pl                                              9     OSTING ORGANIZATION
 Text
                                  El                                          a..                                           White House



  00 00:00         THANK YOU THIS INFORMATION WILL BE VERY HELPFUL FOR FAMILIE,.,.
                   KNOW WHAT TO DO WHEN FACED WITH THE SITUATION ESPECIALLY I
    ►              HAVE OUR COLLEGE STUDENTS.

                 v Show Full Text


  00 10:52         THANK YOU MR. VICE PRESIDENT AND ITS A MOMENT WE WANT TO C
                   EVERY AMERICAN TO INCREASE THEIR VIGILANCE AND I WANT TO GO
    ►              THROUGH SOME DATA ABOUT ..

                 v Show Full Text


  00 18:24         MR. VICE PRESIDENT THANK YOU SIR AND DR BIRX THANK YOU MAA~
                   ARE IN A MUCH BETTER PLACE AND CONTINUE TO IMPROVE UPON TH
    ►              CAPABILITY WE CONTINU E TO ..

                 v Show Full Text


                   WITH THAT rM GOING TO INVITE DR. TONY FAUCI TO COME UP AND Sf
                   THOUGHTS ON THE DEVELOPMENT OF A VACCINE WHICH IS GETTING
                   GREAT HOPE THAT I ..

                 v Show Full Text

  711is u ·ansc n/Jt u·as   compilccl/rom llllCOJTec:led Closed Capticminy.




  0     More information about                                                                    ffifi Purchase a Download
        CDC Director Redfield Says Data Supports                                    V                    CDC Director Redfield Says Data Supports         V
        Face-to-Face Learning in Schools                                                                 Face-to-Face Learning in Schools

                                                                                                                                                          A
                                                                                                                                              EXHIBIT --------
                                                                                                                                              PAGE _6_ oF2._

https ://www.c-span.org/video/?c49245 5 7/cdc-director-redfield-data-supports-face-face-le...                                                       11/24/2020
             Case
    CDC Director   3:20-cv-01345-MO
                 Redfield                 Document
                          Says Data Supports          56 Learning
                                             Face-to-Face Filed 11/25/20
                                                                  in Schools Page  21 of 25 Page 2 of 2
                                                                             I C-SPAN....



     ~ USER CREATED CLIPS FROM THIS VIDEO
           ; : : . ~·:·

                                .
                                                • I •   f   ~




           ....,.,.
           •t•J•
                                                 ,..,..
                                                .. t'"' tf
                                                nt ♦♦ •

                                                                    \'-i
                                                                           •
                                                                           ·,
                                                                                '
                                                                                .
                                                                                    . '
                                                                                         "
                                                ,.                  ''               .-w:,
          ~-~~-·           ""           ~
    NOVEMBER 19, 2020                  NOVEMBER 19, 2020                                                 NOVEMBER 19, 2020                       NOVEMBER 19, 2020
    CDC Director                       Dr. Fauci Urges                                                   User Clip: Dr                           User Clip: Covid
h   Redfield Says Data                 Public to Double                                                  Deborah Birx reviews                    Fatigue
    Supports Face-to-                  Down on Public                                                    recent coronavirus
    Face Learning m                    Health Measures                                                   surge (6¼min.vid.)                      6 MINUTES   I   85 VIEWS

    Schools                            Until Coronavirus
                                       Vaccine Is Available                                              6 MINUTES     I   87 VIEWS ~
    5 MINUTES      I   18,342 VIEWS
                                       6 MINUTES                I   1,649 VIEWS

                                                                                                                                        View all clips from this uideo >




                 SAVE UP TO 20%
            ON FAMILY ESSENTIALS WITH                                                                                                                   ■;aHM
                       {iiJj Subscribe&Save

                                                                                             Ad vertisement




    ABOUT C-SPAN                      RESOURCES                                                       MyC-SPAN Login                          FOLLOW C-SP AN
      Our Mission                        C-SPAN Classroom
                                                                                                     C-SPAN Radio App
      Our History                        Blog
                                                                                                     • Download r!l'
      Cameras In The Court               Series A-Z
                                                                                                     •Download r!l'
      Milestones                         Press Center
      Leadership                         FAQs                                                        @C-SPAN Podcasts
      Jobs~                              Contact Us
      In The Community                   Store
      Video Library                      C-SPAN's Book Collection
      Viewer Guide                       World Legislatures


    © 2020 National Cable Satellite Corporation             I       Copyrights and Licensing                  I   Terms and Conditions    I   Privacy




                                                                                                                                                        EXHIBIT      __.A
                                                                                                                                                                        ~ --
                                                                                                                                                        PAGE_ _7_ OF- +

https ://www .c-span.org/video/?c49245 57/cdc-director-redfield-data-supports-face-face-le... 11 /24/2020
                                               Case 3:20-cv-01345-MO   Document 56   Filed 11/25/20   Page 22 of 25

Th is ,:cr:e n: 1:: bes:: v eJ\l ed ' ::e:: i\: o Icy cu:




     Demographic Data - Cases Per 100,000
     Dernogrn1 hie            Cate._01i 0      laroup) .•
     Se Grou p                i=::-nole
                              Male
                              No · bi a ry
                              Refused Unknovv
     Age Group                S ar j .,cur ;e: r
                              !.O :o :_9


                              30 :o 39
                              4,: :,:, .1':'
                              50-o 55


                              70 :o 7 3
                              80-

     Race




                              Multiracial


                                                                         .


          ealth                   I I 1111




                                                                                                                      EXHIBIT_,_~_ _
                                                                                                                      PAGE_L OF   3
                                      Case 3:20-cv-01345-MO     Document 56     Filed 11/25/20          Page 23 of 25




Demographic Data - Hospitali zaton Status
                                                                                Hosp1tali::at1on C,tatus
De, ograph1c   Cateqo 1es (group)                             Hospitalized                     rllot Hospitall:.:cd        l-lospitali::at1on Status Unknown
Sex Group
               Male
               Non·b1na,,
               Refused. Unknow~
Age Group      S ;;r,d ycunger
               :!.Ot02S                                                                                     S, 3·
               20:o 2S
                                                                                                                                                      3.L3
               30: 33
                                                                                                                                                      - -45!:
                                                                      .,   ,
                                                                      -+ - -
               SO:o SS                                                                                      . ,:.,E:'.!.

                O::o 79


               Refuse:d/Unknm .
Race           A ·AN
               Asiar,
               Bla,:k
               Multi~acia I                                                (;                                                                           1 c:-
                                                                                                                                                        -   I




       e·aith     1   l   1   1   1




                                                                                                                                        EXHIBIT
                                                                                                                                                -,------
                                                                                                                                        PAGE ;;J OF
                                           Case 3:20-cv-01345-MO   Document 56    Filed 11/25/20   Page 24 of 25




Demographic Data - Death Status
                                                                                    Death Status

[•~'11"g   a   1\   r   Categorie'> (group).                          Ahve                                                      Total
                                                                    65 ,507                          226                      6 - j,.J3
Sex Grou p              k:al
                        F-::'TI:':tle                                                                                         34, 35
                        !\1ale                                                                                                31.765
                        Non-bi no"/                                                                                                    6

                        Refused i Un I ;:.ov. r,                                                                                   377
                                                                                                                              .
                                                                    65,50                             2                            3.:;3
Age Grou p              To:al
                        S 5nd youncer                                :, 23.:.                                                     3.231
                        :.0 :o _s                                                                                                 7,250
                        20 :o .,;9                                                                                            14,393
                        .'.:0:c, 39                                                                                           11,899
                        40 :o .!S                                                                                                 0, 13
                        so:c, 55                                     :' :: ,..:                                                   ".326
                        _.O:o ES                                     ~   1:.~                                                     s,2· 3

                        70 :o 7S                                     2,9 . .                                                      3,095
                                                                                                                                  2,350
                        Refused/UnKnov','1                               2.3:                                                      133
                                                                    65,507                           826                          - 33:>
Race                    Tc: al
                                                                                                                                   ,387

                                                                                                                   If-    ~           rp   =Q




    -
        ealth
           - - - - - \11          I 1111




                                                                                                                   EXHIBIT        f
                                                                                                                             =----=-
                                                                                                                          3 OF 5
                                                                                                                   PAGE
                                                                                                                          -  -
      Case 3:20-cv-01345-MO       Document 56    Filed 11/25/20     Page 25 of 25




                              CERTIFICATE OF SERVICE
      I hereby certify that on November 25, 2020, I served the foregoing PLAINTIFFS’
RENEWED EMERGENCY MOTION FOR A PRELIMINARY INJUNCTION AND
SUPPORTING MEMORANDUM OF LAW as follows:



Marc Abrams
marc.abrams@doj.state.or.us

OREGON DEPARTMENT OF JUSTICE
Attorney for Defendant




                                          KAEMPF LAW FIRM PC

                                          /s/ John Kaempf
                                          John Kaempf
                                          john@kaempflawfirm.com

                                          Attorney for Plaintiffs




Certificate of Service                                                  KAEMPF LAW FIRM PC
                                                                        1050 SW Sixth Avenue Suite 1414
                                                                        Portland, Oregon 97204
Page 1                                                                  Telephone: 503-224-5006
